DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/11/2022.
Applicant’s election of species SEQ ID No. 1 and 2 in the reply filed on 1/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-23, 25-28, 30-32, 34, 36-38 are pending.  Claims 1-20, 24,29,33,35,39-40 have been cancelled.
3.	Claims 22-23, 30-32,34 are withdrawn as being drawn to nonelected species.
4.	The following rejections are newly applied or modified as necessitated by amendment.  It is noted that the 35 USC 112 has been modified to address the new amendments and therefore the response to arguments is not based upon these new limitations.   
5.	This action is FINAL.  

Withdrawn Rejections
The Improper Markush, 35 USC 112a, 35 USC 112b, 35 USC 101 rejection made in the previous office action is withdrawn based upon amendments to the claims. 

Modified Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 21, 25-28, 36-38   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detection of SEQ ID No. 1-2, does not reasonably provide enablement for determining bladder cancer is present based upon the evaluation of a difference in the level of methylation in the at least 2 CpG regions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The breadth of the claims 
The claims are drawn to a method of diagnosing, staging, classifying bladder cancer comprising detection of amount or level or stratification of CpG in SEQ ID No. 1 and 2 of at least 2 CpGs.  However, the specification does not provide guidance or enabling support for the bladder cancer detection based only on the difference in the level of CpG based upon the analysis of at least 2 CpGs. 
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Guidance in the Specification and Working Examples
Examples 1-6 provide methods of methylation detection using particular primers and probes.  Example 7-8 discloses 22 methylated regions was detected for DNA from bladder cancer cell lines and 16 bladder cancer tissues.  Example 9 provides that urine samples were detected.  Example 11 provides that the data was compared and contrasted for model analysis.  The specification asserts that there is a model of diagnosis, and stages and grades (p 50-54), however, these are specific determination of particular data and particular samples, species and methylated regions.  These do not provide for diagnosis based upon any difference in any at least 2 CpG region of SEQ ID No. 1-2, rather, the specification provides that specific differences of particular CpG regions are correlative to particular phenotypes of bladder cancer.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn the association of any level or detection of amount of CpG of SEQ ID No. 1 to diagnose or stratify bladder cancer based upon at least 2 CpGs. 
 	To practice the invention as broadly as it is claimed, the skilled artisan would have to determine associations of any difference of at least 2CpG in SEQ ID No. 1-2 in numerous in a large number of controls.  Further, the skilled artisan would have to determine the association of this expression in classification.  
The skilled artisan would need to perform undue experimentation to determine such an association as the specification has not provided guidance that these associations are predictable.   Therefore, to use the invention as presented would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.   
Therefore, the method as claimed would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the negative teachings in the art, and the lack of guidance provided in the specification balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
 
Newly Applied Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	Claims 21, 25-28, 36-38   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 25-28 are indefinite as it is not clear how to evaluate the difference in the levels of at least 2 CPG regions relative to a control.  This indefiniteness is based upon the determining step of the non-cancer control subject.  In particular this step only requires 2 corresponding CPG regions and not “at least 2” and therefore the metes and bounds are unclear.  
Claim 36 is indefinite over the phrase “bladder cancer risk assessment” and the last active steps.  The claim preamble appears to be a method of determining risk, whereas the last step appears to be related to having bladder cancer.  As such there does not appear to be a nexus between the preamble and the steps. 
Claims 37-38 are indefinite over the phrase “treating the bladder cancer of the subject based on the stratified risk of bladder cancer”.  This phrase is not clear as it is not clear how the treating is affected by the stratification.  In particular it is not clear if this step encompasses determination of different treatments, or to treat or not to treat, or how the stratification alters the treating.  Therefore, the metes and bounds are unclear. 
 
Conclusion
9.	No claims are allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634